DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-10 the prior art of record does not teach A multiview display comprising:
an array of multiview pixels configured to provide a plurality of different views of the multiview display as converging views, a multiview pixel comprising a plurality of light valves configured to modulate a tilted plurality of light beams having different principal angular directions corresponding to view directions of the different views; a light guide configured to guide light; and an array of multibeam elements, each multibeam element of the multibeam element array being configured to couple out a portion of the guided light as the tilted plurality of light beams, wherein a tilt of the tilted plurality of light beams is configured to direct a central axis of the tilted plurality toward a center of a view zone of the multiview display to provide converging views, the central axis of the tilted plurality of light beams being configured by the tilt to intersect the view zone center.
Wu as previously cited does teach a multiview display comprising: an array of multiview pixels configured to provide a plurality of different views of the multiview display as converging views, a multiview pixel comprising a plurality of light valves configured to modulate a tilted plurality of light beams having different principal angular directions corresponding to view directions of the different views; a light guide configured to guide light; and an array of multibeam elements, each multibeam element of the multibeam element array being configured to couple out a portion of the guided light as the tilted plurality of light beams, wherein a tilt of the tilted plurality of light beams is configured to 
The limitation of the tilted plurality of light beams being configured by the tilt to intersect the view zone center is significant has it requires the principal axis of each view zone to intersect while claims 10-16 only require then to approach each other they do not necessarily have to intersect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PHU VU/Primary Examiner, Art Unit 2871